Voto disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 23 de septiembre de 1975
El Art. 31 de la Ley de Compensaciones por Accidentes del Trabajo (11 L.P.R.A. see. 32) dispone: “Cuando un obrero o empleado lesionado, o sus beneficiarios en casos de muerte, tuvieren derecho a entablar acción por daños contra tercero, en los casos en que el Fondo del Seguro del Estado, de acuerdo con los términos de este Capítulo, estuviere obligado a compensar en alguna forma, o a proporcionar tratamiento, el Administrador del Fondo del Seguro del Estado se subro-gará en los derechos del obrero o empleado, o de sus benefi-ciarios, y podrá entablar procedimientos en contra del tercero en nombre del obrero o empleado, o de sus beneficiarios, dentro de los noventa (90) días siguientes a la fecha en que la decisión fuere firme y ejecutoria, y cualquier suma que como resultado de la acción, o a virtud de transacción judicial o extrajudicial se obtuviere en exceso de los gastos incurridos en el caso se entregará al obrero o empleado lesionado o a sus beneficiarios con derecho a la misma.”
La opinión de mayoría desatiende el concepto legislado de “firme y ejecutoria” al considerar la reclamación de reci-diva como nuevo caso para el que empezará a correr (por *138segunda vez) el término de 90 días de subrogación. La inter-pretación niega respaldo a la básica integridad procesal que rechaza la decisión de cuestiones fragmentadas. Según la recidiva en el campo médico legal reabre todo el proceso desde su inicio a ulterior consideración integral, sin que haya lugar al fraccionamiento en la patología del obrero lesionado, la secuencia procesal ha de seguir la secuencia clínica. El hilo de continuidad que une todos los elementos y desarrollos en cada caso no ha de ser cercenado.
Si el reconocimiento y compensación de una recidiva nece-sariamente implica la reapertura del caso, pierden finalidad no sólo la primera determinación médica sino la decisión original del Administrador quien tendrá a su disposición el término de 90 días para subrogarse y recobrar del tercero todo lo pagado.
La opinión de mayoría repudia la dádiva con fondos públicos que resultaría de permitir al lesionado “recobrar dos veces por el mismo daño.” El principio debe mantenerse sin importar la cuantía, prescindiendo de la arbitraria dis-tinción entre antes y después de la recidiva.
Autorizaría al Administrador del Fondo a recobrar del tercero causante de los daños absolutamente todos los gastos incurridos con dineros públicos por el Fondo del Seguro del Estado, según instruye el Art. 31 de la Ley.